DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed December 24, 2021.
In view of the Amendments to the Claims filed December 24, 2021, the rejections of claims 1-21 under 35 U.S.C. 112(a) previously presented in the Office Action sent September 24, 2021 have been withdrawn.
In view of the Amendments to the Claims filed December 24, 2021, the rejections of claims 2, 10, and 17 under 35 U.S.C. 112(b) previously presented in the Office Action sent September 24, 2021 have been withdrawn.
In view of the Amendments to the Claims filed December 24, 2021, the rejections of claims 1-21 under 35 U.S.C. 103 previously presented in the Office Action sent September 24, 2021 have been modified only in response to the Amendments to the Claims.
Claims 1-21 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanersande et al. (U.S. Patent No. 5,712,448) in view of Lofy (U.S. Pub. No. 2008/0047598 A1).
With regard to claims 1 and 16, Vanersande et al. discloses a method of a thin-film based thermoelectric module comprising:
printing and etching a design pattern of metal onto a substrate to form electrically conductive pads and electrically conductive leads on the substrate (such as depicted in Fig. 1, a design pattern of metal at components 18’, 20’, 22’, and 26’ onto a substrate 12’ forming electrically conductive pads 26’ and electrically conductive leads as the combination of 18’, 20’, and 22’; see Table 1 teaching metals for components 18’, 20’, 22’, and 26’; see line 19-25, column 4 teaching each layer can be formed by electroplating, which is cited to read on the claimed “printing” as it is a process for depositing metal material onto substrate 12’ and it would have been obvious to form each component 18’, 20’, 22’, and 
the substrate being a single-sided metal clad laminate sheet (the cited substrate 12’, Fig. 1 is cited to read on the claim “single-sided metal clad laminate sheet” because it includes a single side and includes a top surface clad with metal at components 18’, 20’, 22’, and 26’), and 
the etching of the design pattern of metal comprising etching a metal clad surface of the substrate to form the electrically conductive pads and the electrically conductive leads (recall line 5-8, column 10 the cited etching which includes etching a metal clad surface of the substrate to form the cited electrically conductive pads and the cited electrically conductive leads, such as the top surface of substrate 12’ clad with metal at components 18’, 20’, 22’, and 26’);
additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically conductive pads and the electrically conductive leads on the substrate following the printing and the etching thereof (such as depicted in Fig. 1, additionally depositing an electrically conductive seed metal layer 28’ directly on top of the formed electrically conductive pads 26’ and the electrically conductive leads 22’/20’/18’; see line 19-25, column 4 teaching each layer can be formed by sputtering which is cited to read on the claimed 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another directly on top of the electrically conductive seed metal layer (such as depicted in Fig. 1-2, depositing pairs of N-type thermoelectric legs 14b and P-type thermoelectric legs 14a electrically in contact with one another directly on top of the cited electrically conductive seed metal layer 28’; see line 19-25, column 4 teaching each layer can be formed by sputtering and it would have been obvious to a person having ordinary skill in the art to have formed the pairs of N-type thermoelectric legs and P-type thermoelectric legs by sputtering because Vanersande et al. teaches it as an appropriate deposition technique);
such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of N-type thermoelectric legs and the P-type 
forming the thin-film based thermoelectric module with the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 1-2)
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the metal clad surface of the flexible substrate and along a thickness of the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2).

Vanersande et al. does not teach wherein the substrate is a flexible substrate.
However, Lofy teaches a method of a thin-film based thermoelectric module (see Title and Abstract) and teaches substrate materials can be selected to provide for electrical insulation and thermal conduction and can be made flexible to allow the device to deform or otherwise change shape more easily (see [0043]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected to flexible material of Lofy for the substrate material of Vanersande et al. because it would have provided for a substrate which can 
Vanersande et al., as modified above, teaches the claimed “rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs” because the cited substrate is a flexible substrate and the deposition of the pairs of the N-type thermoelectric legs and the P-type thermoelectric legs are sputter deposited which would provide for a thin-film based thermoelectric module having some degree of flexibility. 
With regard to claims 9 and 16, Vanersande et al. discloses a method of a thin-film based thermoelectric module comprising:
printing and etching a design pattern of metal onto a substrate to form electrically conductive pads and electrically conductive leads on the substrate (such as depicted in Fig. 1, a design pattern of metal at components 18’, 20’, 22’, and 26’ onto a substrate 12’ forming electrically conductive pads 26’ and electrically conductive leads as the combination of 18’, 20’, and 22’; see Table 1 teaching metals for components 18’, 20’, 22’, and 26’; see line 19-25, column 4 teaching each layer can be formed by electroplating, which is cited to read on the claimed “printing” as it is a process for depositing metal material onto substrate 12’ and it would have been obvious to form each component 18’, 20’, 22’, and 
the substrate being a double-sided metal clad laminate sheet (the cited substrate 12’, Fig. 1 is cited to read on the claim “double-sided metal clad laminate sheet” because it includes two sides and includes a top surface clad with metal at components 18’, 20’, 22’, and 26’), and 
the etching of the design pattern of metal comprising etching a metal clad surface of the substrate to form the electrically conductive pads and the electrically conductive leads (recall line 5-8, column 10 the cited etching which includes etching a metal clad surface of the substrate to form the cited electrically conductive pads and the cited electrically conductive leads, such as the top surface of substrate 12’ clad with metal at components 18’, 20’, 22’, and 26’);
additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically conductive pads and the electrically conductive leads on the substrate following the printing and the etching thereof (such as depicted in Fig. 1, additionally depositing an electrically conductive seed metal layer 28’ directly on top of the formed electrically conductive pads 26’ and the electrically conductive leads 22’/20’/18’; see line 19-25, column 4 teaching each layer can be formed by sputtering which is cited to read on the claimed 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another directly on top of the electrically conductive seed metal layer (such as depicted in Fig. 1-2, depositing pairs of N-type thermoelectric legs 14b and P-type thermoelectric legs 14a electrically in contact with one another directly on top of the cited electrically conductive seed metal layer 28’; see line 19-25, column 4 teaching each layer can be formed by sputtering and it would have been obvious to a person having ordinary skill in the art to have formed the pairs of N-type thermoelectric legs and P-type thermoelectric legs by sputtering because Vanersande et al. teaches it as an appropriate deposition technique);
such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of N-type thermoelectric legs and the P-type 
forming the thin-film based thermoelectric module with the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 1-2)
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the metal clad surface of the flexible substrate and along a thickness of the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2).

Vanersande et al. does not teach wherein the substrate is a flexible substrate.
However, Lofy teaches a method of a thin-film based thermoelectric module (see Title and Abstract) and teaches substrate materials can be selected to provide for electrical insulation and thermal conduction and can be made flexible to allow the device to deform or otherwise change shape more easily (see [0043]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected to flexible material of Lofy for the substrate material of Vanersande et al. because it would have provided for a substrate which can 
Vanersande et al., as modified above, teaches the claimed “rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs” because the cited substrate is a flexible substrate and the deposition of the pairs of the N-type thermoelectric legs and the P-type thermoelectric legs are sputter deposited which would provide for a thin-film based thermoelectric module having some degree of flexibility.
Claims 2-5, 7, 10-13, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1).
With regard to claims 2 and 17, Kasichainula discloses a method of a thin-film based thermoelectric module comprising: 
printing and etching a design pattern of metal onto a flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate, the flexible substrate being a single-sided metal clad laminate sheet, and the etching of the design pattern of metal comprising etching a metal clad surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads (see [0051] teaching “screen-printing process” [0016] and Fig. 2);
additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically conductive pads, the leads and the terminals on the flexible substrate following the printing and the etching thereof (see Fig. 2; see [0053] “nickel”; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique);
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another directly on top of the [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another; see Fig. 2) 
such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another (see Fig. 2 depicting an N-type thermoelectric leg 202A within a sputter deposited pair 202A/204A is electrically connected in series to a P-type thermoelectric leg 204A thereof by way of an  electric conductive lead of the formed electrically conductive leads such as an electrically conductive lead on the top substrate 206 connected the cited N-type thermoelectric leg 202A and cited P-type thermoelectric leg 204A; see Fig. 2 depicting a pair of N-type thermoelectric legs and the P-type thermoelectric legs 202A/204A connected to a pair of -type thermoelectric legs and the P-type thermoelectric legs 202B/204B in series);
forming the thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2 depicting thin-film based thermoelectric modules in array 200)
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the metal [0043] and Fig. 1 and Fig. 5); and 
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; the cited thin-film based thermoelectric module is cited to read on the claimed “rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of the  N-type thermoelectric legs and the P-type thermoelectric legs” because it is rendered, or caused to become, flexible based on the cited sputtering deposited pairs of the  N-type thermoelectric legs and the P-type thermoelectric legs and thin layers of the formed thin-film based thermoelectric module).

Kasichainula, as modified above, does not explicitly disclose wherein the flexible substrate has a dimension thickness less than or equal to 25 µm, the formed thin-film based thermoelectric module being less than or equal to 100 µm in dimensional thickness, and a layer of the formed thin-film based thermoelectric module including the 
However, the thickness of the flexible substrate, the thickness the formed thin-film based thermoelectric module, and the thickness of the layer of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs are result effective variables. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate, the thickness the formed thin-film based thermoelectric module, and the thickness of the layer of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs in the method of Kasichainula and arrive at the claimed range of thicknesses through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
With regard to claims 10 and 17, Kasichainula discloses a method of a thin-film based thermoelectric module comprising: 
printing and etching a design pattern of metal onto a flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate, and the etching of the design pattern of metal comprising etching a metal clad surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads” because it includes a printing process in forming electrically conductive pads and electrically conductive leads and includes an etching process which etches a design pattern of metal onto a metal clad surface of the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate; see [0016] cited to read on the claimed “double-sided metal clad laminate sheet” because a metal-clad polyimide film is a metal clad laminate sheet which inherently comprises two, or double sides);
additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically conductive pads, the leads and the terminals on the flexible substrate following the printing and the etching thereof (see Fig. 2; see [0053] “nickel”; see [0118] teaching layers of the thermoelectric 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another directly on top of the electrically conductive seed metal layer (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another; see Fig. 2) 
such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another (see Fig. 2 depicting an N-type thermoelectric leg 202A within a sputter deposited pair 202A/204A is electrically connected in series to a P-type thermoelectric leg 204A thereof by way of an  electric conductive lead of the formed electrically conductive leads such as an electrically conductive lead on the top substrate 206 connected the cited N-type thermoelectric leg 202A and cited P-type thermoelectric leg 204A; see Fig. 2 depicting a pair of N-type thermoelectric legs 
forming the thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2 depicting thin-film based thermoelectric modules in array 200)
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the metal clad surface of the flexible substrate and along a thickness of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see [0043] and Fig. 1 and Fig. 5); and 
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; the cited thin-film based thermoelectric module is cited to read on the claimed “rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of the  N-type thermoelectric legs and the P-type thermoelectric legs” because it is rendered, or caused to become, flexible based on the cited sputtering deposited pairs of the  N-

Kasichainula, as modified above, does not explicitly disclose wherein the flexible substrate has a dimension thickness less than or equal to 25 µm, the formed thin-film based thermoelectric module being less than or equal to 100 µm in dimensional thickness, and a layer of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs have a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate, the thickness the formed thin-film based thermoelectric module, and the thickness of the layer of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs are result effective variables. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate, the thickness the formed thin-film based thermoelectric module, and the thickness of the layer of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs in the method of Kasichainula and arrive at the claimed range of thicknesses through routine 
With regard to claims 3 and 18, Kasichainula discloses a method of a thin-film based thermoelectric module comprising: 
printing and etching a design pattern of metal onto a flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate, the flexible substrate being a single-sided metal clad laminate sheet, and the etching of the design pattern of metal comprising etching a metal clad surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate, and the etching of the design pattern of metal comprising etching a metal clad surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads” because it includes a printing process in forming electrically conductive pads and electrically conductive leads and includes an etching process which etches a design pattern of metal onto a metal clad surface of the flexible substrate [0016] and Fig. 2);
additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically conductive pads, the leads and the terminals on the flexible substrate following the printing and the etching thereof (see Fig. 2; see [0053] “nickel”; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique);
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another directly on top of the electrically conductive seed metal layer (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another; see Fig. 2) 
such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another (see Fig. 2 depicting an N-type thermoelectric leg 202A within a sputter deposited pair 
forming the thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2 depicting thin-film based thermoelectric modules in array 200)
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the metal clad surface of the flexible substrate and along a thickness of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see [0043] and Fig. 1 and Fig. 5); and 
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; the cited thin-film based thermoelectric module is cited to read on the claimed “rendering 

Kasichainula, as modified above, does not explicitly disclose wherein the formed electrically conductive pads and the electrically conductive leads have a dimension thickness less than or equal to 18 µm.
However, the thickness of the formed electrically conductive pads and the electrically conductive leads is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed electrically conductive pads and the electrically conductive leads in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.

However, the thickness of the electrically conductive seed metal layer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the electrically conductive seed metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
With regard to claims 11 and 18, Kasichainula discloses a method of a thin-film based thermoelectric module comprising: 
printing and etching a design pattern of metal onto a flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate, the flexible substrate being a double-sided metal clad laminate sheet, and the etching of the design pattern of metal comprising etching a metal clad surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching [0016] cited to read on the claimed “double-sided metal clad laminate sheet” because a metal-clad polyimide film is a metal clad laminate sheet which inherently comprises two, or double sides);
additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically conductive pads, the leads and the terminals on the flexible substrate following the printing and the etching thereof (see Fig. 2; see [0053] “nickel”; see [0118]
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another directly on top of the electrically conductive seed metal layer (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another; see Fig. 2) 
such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another (see Fig. 2 depicting an N-type thermoelectric leg 202A within a sputter deposited pair 202A/204A is electrically connected in series to a P-type thermoelectric leg 204A thereof by way of an  electric conductive lead of the formed electrically conductive leads such as an electrically conductive lead on the top substrate 206 connected the cited N-type thermoelectric leg 202A and cited P-type thermoelectric leg 204A; see Fig. 2 depicting a pair of N-type thermoelectric legs and the P-type thermoelectric legs 202A/204A connected to a pair of -type thermoelectric legs and the P-type thermoelectric legs 202B/204B in series);
forming the thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2 depicting thin-film based thermoelectric modules in array 200)
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the metal clad surface of the flexible substrate and along a thickness of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see [0043] and Fig. 1 and Fig. 5); and 
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; the cited thin-film based thermoelectric module is cited to read on the claimed “rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of the  N-type thermoelectric legs and the P-type thermoelectric legs” because it is rendered, or caused to become, flexible based on the cited sputtering deposited pairs of the  N-type thermoelectric legs and the P-type thermoelectric legs and thin layers of the formed thin-film based thermoelectric module).


However, the thickness of the formed electrically conductive pads and the electrically conductive leads is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed electrically conductive pads and the electrically conductive leads in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
Kasichainula, as modified above, does not explicitly disclose wherein the electrically conductive seed metal layer has a dimension thickness less than or equal to 5 µm.
However, the thickness of the electrically conductive seed metal layer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).

With regard to claims 4 and 19, Kasichainula discloses a method of a thin-film based thermoelectric module comprising: 
printing and etching a design pattern of metal onto a flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate, the flexible substrate being a single-sided metal clad laminate sheet, and the etching of the design pattern of metal comprising etching a metal clad surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate, and the etching of the design pattern of metal comprising etching a metal clad surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads” because it includes a printing process in forming electrically conductive [0016] and Fig. 2);
additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically conductive pads, the leads and the terminals on the flexible substrate following the printing and the etching thereof (see Fig. 2; see [0053] “nickel”; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique);
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another directly on top of the electrically conductive seed metal layer (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another; see Fig. 2) 
such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of N-type thermoelectric legs and the P-type 
forming the thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2 depicting thin-film based thermoelectric modules in array 200)
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the metal clad surface of the flexible substrate and along a thickness of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see [0043] and Fig. 1 and Fig. 5); and 
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where 
sputter depositing an electrically conductive barrier metal layer directly on top of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2; see [0052]; see [0118] teaching sputtering and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the electrically conductive barrier metal layer because Kasichainula teaches sputtering as a deposition technique).

Kasichainula, as modified above, does not explicitly disclose wherein the electrically conductive barrier metal layer has a dimension thickness less than or equal to 5 µm.
However, the thickness of the electrically conductive barrier metal layer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the electrically conductive barrier metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
With regard to claims 12 and 19, Kasichainula discloses a method of a thin-film based thermoelectric module comprising: 
printing and etching a design pattern of metal onto a flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate, the flexible substrate being a double-sided metal clad laminate sheet, and the etching of the design pattern of metal comprising etching a metal clad surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate, and the etching of the design pattern of metal comprising etching a metal clad surface of the flexible [0016] cited to read on the claimed “double-sided metal clad laminate sheet” because a metal-clad polyimide film is a metal clad laminate sheet which inherently comprises two, or double sides);
additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically conductive pads, the leads and the terminals on the flexible substrate following the printing and the etching thereof (see Fig. 2; see [0053] “nickel”; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique);
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another directly on top of the electrically conductive seed metal layer (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015]
such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another (see Fig. 2 depicting an N-type thermoelectric leg 202A within a sputter deposited pair 202A/204A is electrically connected in series to a P-type thermoelectric leg 204A thereof by way of an  electric conductive lead of the formed electrically conductive leads such as an electrically conductive lead on the top substrate 206 connected the cited N-type thermoelectric leg 202A and cited P-type thermoelectric leg 204A; see Fig. 2 depicting a pair of N-type thermoelectric legs and the P-type thermoelectric legs 202A/204A connected to a pair of -type thermoelectric legs and the P-type thermoelectric legs 202B/204B in series);
forming the thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2 depicting thin-film based thermoelectric modules in array 200)
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the metal clad surface of the flexible substrate and along a thickness of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see [0043] and Fig. 1 and Fig. 5); and 
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-[0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; the cited thin-film based thermoelectric module is cited to read on the claimed “rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of the  N-type thermoelectric legs and the P-type thermoelectric legs” because it is rendered, or caused to become, flexible based on the cited sputtering deposited pairs of the  N-type thermoelectric legs and the P-type thermoelectric legs and thin layers of the formed thin-film based thermoelectric module), further comprising
sputter depositing an electrically conductive barrier metal layer directly on top of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2; see [0052]; see [0118] teaching sputtering and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the electrically conductive barrier metal layer because Kasichainula teaches sputtering as a deposition technique).

Kasichainula, as modified above, does not explicitly disclose wherein the electrically conductive barrier metal layer has a dimension thickness less than or equal to 5 µm.
[0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the electrically conductive barrier metal layer in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for being or deforming of the module.
With regard to claims 5, 13, and 20, dependent claims 4, 12, and 19 are obvious over Kasichainula in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. Kasichainula, as modified above, discloses further comprising
depositing conductive interconnects directly on top of the sputter deposited electrically conductive barrier metal layer (see Fig. 2 depicting conductive interconnects 104A/B on top of the cited sputter deposited electrically conductive barrier metal layer, as modified above).

Kasichainula, as modified above, does not teach wherein the deposited conductive interconnects are deposited utilizing a hard mask to assist selective application thereof.
However, Kasichainula teaches layers of the thermoelectric module can be formed by “sputtering” (see [0118]) and it would have been obvious to a person having 
Hiroshige et al. discloses sputtering thermoelectric layers by using “a mask” (see [0060] cited to read on the claimed “another hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Kasichainula, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit a layer in a thin film thermoelectric module, supports a prima facie obviousness determination (see MPEP 2143 B).
Kasichainula, as modified above, does not explicitly disclose wherein the deposited conductive interconnects have a dimension thickness less than or equal to 25 µm.
However, the thickness of the deposited conductive interconnects is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the deposited conductive interconnects in the method of Kasichainula and arrive at the claimed range of thickness 
With regard to claims 7 and 21, Kasichainula discloses a method of a thin-film based thermoelectric module comprising: 
printing and etching a design pattern of metal onto a flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate, the flexible substrate being a single-sided metal clad laminate sheet, and the etching of the design pattern of metal comprising etching a metal clad surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate, and the etching of the design pattern of metal comprising etching a metal clad surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads” because it includes a printing process in forming electrically conductive pads and electrically conductive leads and includes an etching process which etches a design pattern of metal onto a metal clad surface of the flexible substrate [0016] and Fig. 2);
additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically conductive pads, the leads and the terminals on the flexible substrate following the printing and the etching thereof (see Fig. 2; see [0053] “nickel”; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique);
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another directly on top of the electrically conductive seed metal layer (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another; see Fig. 2) 
such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another (see Fig. 2 depicting an N-type thermoelectric leg 202A within a sputter deposited pair 
forming the thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2 depicting thin-film based thermoelectric modules in array 200)
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the metal clad surface of the flexible substrate and along a thickness of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see [0043] and Fig. 1 and Fig. 5); and 
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; the cited thin-film based thermoelectric module is cited to read on the claimed “rendering 
encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto (see [0089] teaching encapsulating with EVA, which is an elastomer, which is cited to read on the claimed “encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto” as it renders, or causes to become, some the flexibility of the encapsulated module).

Kasichainula, as modified above, does not teach wherein the elastomer providing an encapsulation has a dimensional thickness less than or equal to 15 µm.
However, the thickness of the encapsulation is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulation in the 
With regard to claims 15 and 21, Kasichainula discloses a method of a thin-film based thermoelectric module comprising: 
printing and etching a design pattern of metal onto a flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate, the flexible substrate being a double-sided metal clad laminate sheet, and the etching of the design pattern of metal comprising etching a metal clad surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate, and the etching of the design pattern of metal comprising etching a metal clad surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads” because it includes a printing process in forming electrically conductive pads and electrically conductive leads and includes an etching process which etches a design pattern of metal onto a metal clad surface of the flexible substrate [0016] cited to read on the claimed “double-sided metal clad laminate sheet” because a metal-clad polyimide film is a metal clad laminate sheet which inherently comprises two, or double sides);
additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically conductive pads, the leads and the terminals on the flexible substrate following the printing and the etching thereof (see Fig. 2; see [0053] “nickel”; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique);
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another directly on top of the electrically conductive seed metal layer (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another; see Fig. 2) 
such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of N-type thermoelectric legs and the P-type 
forming the thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2 depicting thin-film based thermoelectric modules in array 200)
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the metal clad surface of the flexible substrate and along a thickness of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see [0043] and Fig. 1 and Fig. 5); and 
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to all layers of the formed thin-film based thermoelectric module including the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where 
encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto (see [0089] teaching encapsulating with EVA, which is an elastomer, which is cited to read on the claimed “encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto” as it renders, or causes to become, some the flexibility of the encapsulated module).

Kasichainula, as modified above, does not teach wherein the elastomer providing an encapsulation has a dimensional thickness less than or equal to 15 µm.
However, the thickness of the encapsulation is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), as applied to claims 2-5, 7, 10-13, and 17-21 above, and in further view of Eichelberger et al. (U.S. Patent No. 4,438,291).
With regard to claims 6 and 14, dependent claims 5 and 13 are obvious over Kasichainula in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not disclose wherein the depositing the conductive interconnects includes screen printing conductive forms of ink on the sputter deposited electrically conductive barrier metal layer.
However, Eichelberger et al. teaches a method of a thin-film based thermoelectric module (see Title and Abstract) and teaches depositing conductive interconnects via a screen printing process using conductive forms of ink (see Abstract).
Thus, at the tine if the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the step of depositing the conductive interconnects using a mask in the method of Kasichainula, as modified above, to include screen printing conductive forms of ink using a screen mask as suggested by Eichelberger et al., because the simple substitution of a known element known in the art to perform the .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), as applied to claims 2-5, 7, 10-13, and 17-21 above, and in further view of KO (U.S. Pub. No. 2015/0303358 A1).
With regard to claim 8, dependent claim 7 obvious over Kasichainula in view of Hiroshige et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose comprising the elastomer being silicone, and wherein the method further comprises loading the silicone with nano-size aluminum oxide (Al2O3) powder to enhance thermal conductivity thereof to aid heat transfer across the formed thin-film based thermoelectric module.
However, KO teaches an encapsulant (see [0121]). KO is analogous art because KO, like applicant and Kasichainula, is concerned with encapsulants for thin film semiconductor devices. KO teaches an encapsulant may be silicone having alumina nano-sized particles (see [0118]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silicone and nano-size aluminum oxide encapsulant suggested by KO for the elastomer encapsulation of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended purpose, in the instant case an encapsulation material for a thin film .

Response to Arguments
Applicant's arguments filed December 24, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly amended claims are not taught in the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 4, 2022